DETAILED ACTION

Response to Amendment
Claims 1-15 are pending in the application, with claims 6-11 and 14-15 currently withdrawn.  New grounds of rejection have been added for claims 1-5 under 35 USC 112 as a result of the amendment to the claims submitted 6/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the lithium nickel composite oxide" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the lithium nickel composite oxide” will be interpreted as “a lithium nickel composite oxide”.  Further, this will be interpreted as being an active material of the positive electrode (not the negative electrode).  Further still, it is noted that lines 5-7 of claim 1 disclose “at least one of the positive electrode and the negative electrode”, not both.  This creates an issue under 112 when considering the remainder (lines 9 – the end) of amended claim 1.  Lines 9-10 of claim 1 disclose both “the active material of the positive electrode” and “the active material of the negative electrode”, which is not consistent with the “at least one of” disclosure at lines 5-7.  Finally, “the lithium nickel composite oxide” will be interpreted as associated with the positive electrode.  Further, claims 2-5 and 12-13 are rejected since they depend from claim 1.  (Also, all of the above applies to instant independent claim 6 which is withdrawn).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to including “the lithium nickel composite oxide” having the composition/formula as set forth in the claim.  This active material is not defined in the claim as part of the positive or negative electrode in the claim as written.  Lines 5-7 of claim 1 discloses “at least one of” the positive electrode and the negative electrode, thus not positively reciting both an active material of the positive electrode and an active material of the negative electrode.  As such, “the lithium nickel composite oxide”, as written, may be associated with the active material of the positive electrode or the active material of the negative electrode.  If it is associated with the active material of the negative electrode, the instant specification does not lend support to a negative active material comprising the claimed lithium nickel composite oxide.  Support is given in the specification for the lithium nickel composite oxide in the positive electrode.
It is recommended to positively recite both active materials for the positive and negative electrodes in the claim, and to associate the lithium nickel composite oxide with an active material of the positive electrode.  It is in this manner that these claim limitations will be interpreted.  Further, claims 2-5 and 12-13 are rejected since they depend from claim 1.  (Also, all of the above applies to instant independent claim 6 which is withdrawn)

Allowable Subject Matter
Claims 1-5 and 12-13 would be allowed if above 35 USC rejections were overcome.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 6/29/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a secondary battery including a battery element comprising positive and negative electrodes and an insulating layer on an active material layer in a casing with an electrolyte as set forth in the claim, the electrolyte including a solvent, salt, and crosslinked gelling agent having a mass ratio as set forth in the claim, the active material comprising a lithium nickel composite oxide represented by one or more of the formulas as set forth in the claim.  (Further, instant independent claim 6 is a method claim including the allowable structural features of claim 1, and thus would also allowable for the same reasons as claim 1 below if the above 35 USC 112 rejections were overcome).
Kaneko in view of Ohashi is considered to be the combination of prior art references of record closest to the aforementioned limitations of the instant independent claims.  However, the aforementioned combination does not disclose nor render obvious all of the limitations of the instant independent claims.  Namely, as persuasively argued by the Applicants, the aforementioned combination of references does not disclose nor render obvious a battery of the type of electrolyte with crossinked gelling agent in the ratio of the claims and having an active material of the composition as set forth in the claims.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 6 would be allowable over the cited prior art references of record if above 35 USC 112 rejections were overcome.

Response to Arguments
Applicant’s arguments, see P7-9, filed 6/29/2022, with respect to previous rejections under 35 USC 103 have been fully considered and are persuasive (see above discussion).  The rejections under 35 USC 103 have withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725